PRECEDENTIAL

   UNITED STATES COURT OF APPEALS
        FOR THE THIRD CIRCUIT
             _____________

              No. 12-1261
             _____________

           LISA M. PAPOTTO

                   v.

 HARTFORD LIFE & ACCIDENT INSURANCE
             COMPANY,
                          Appellant
            _____________

              No. 12-1362
             _____________

           LISA M. PAPOTTO,
              an individual,
                             Appellant

                   v.

 HARTFORD LIFE & ACCIDENT INSURANCE
              COMPANY
            _____________

APPEAL FROM THE UNITED STATES DISTRICT
               COURT




                    1
        FOR THE DISTRICT OF NEW JERSEY
          (D.C. Civ. Action No. 1-10-cv-04722)
       District Judge: Honorable Renée Marie Bumb
                      ______________

                 Argued: March 21, 2013
                    ______________

Before: McKEE, Chief Judge, SMITH, and GREENAWAY,
                 JR., Circuit Judges.

           (Opinion Filed: September 26, 2013 )


                     ______________

                        OPINION
                     ______________

Brian P. Downey, Esq. (argued)
Pepper Hamilton LLP
100 Market Street
P.O. Box 1181
Harrisburg, Pennsylvania 17108-1181

Maria Feeley, Esq.
Pepper Hamilton LLP
18th & Arch Streets
3000 Two Logan Square
Philadelphia, Pennsylvania 19103-0000
      Counsel for Appellant/Cross-Appellee Hartford Life &
      Accident Insurance Company




                            2
Benjamin Goldstein, Esq. (argued)
Drinkwater & Goldstein, LLP
277 White Horse Pike
Suite 200
Atco, New Jersey 08004
       Counsel for Appellee/Cross-Appellant Papotto


GREENAWAY, JR., Circuit Judge.

       Appellee/Cross-Appellant Lisa Papotto (“Appellee”) is
a widow seeking payment of benefits from Appellant/Cross-
Appellee Hartford Life & Accident Insurance Co.
(“Appellant” or “Hartford”) under an accidental death and
dismemberment policy in relation to her husband’s death.
The policy at issue explicitly excludes losses “sustained while
Intoxicated.” Hartford’s Plan Administrator denied payment
of benefits to Appellee because the deceased had consumed
alcohol prior to his death. On appeal, the District Court
concluded that the policy implicitly required causal
connection between intoxication and the loss, and remanded
the case to the Plan Administrator. Both parties posit that we
have appellate jurisdiction to hear an appeal from this remand
order. Because we conclude that the remand order is not
immediately appealable as a final judgment and that the
collateral order doctrine does not apply, we dismiss the
appeal for lack of jurisdiction.




                              3
                  I.     BACKGROUND

A.     Facts

       The underlying facts in this case are tragic and largely
undisputed. On August 7, 2009, Frank Papotto, Jr. (“Mr.
Papotto”), late husband of Appellee, was playing golf with
several co-workers in New Jersey. That afternoon, he drank
approximately four to five beers. At some point during the
round, Mr. Papotto dropped his cell phone and fell out of a
golf cart while reaching for it. As a result of the fall, Mr.
Papotto suffered a head injury and died approximately five
hours later.

       A toxicology screen conducted posthumously revealed
that Mr. Papotto had a blood-alcohol level (“BAL”) of 0.115
%. The New Jersey state standard for intoxication is 0.08,
putting Mr. Papotto’s BAL over the legal limit for operating a
motor vehicle. N.J. Stat. Ann. § 39:4-50 (2012).

       At the time of his death, Mr. Papotto was an employee
of TD Bank. As an employee, Mr. Papotto was entitled to
benefits under TD Bank’s welfare benefit plan which
provided, among other things, accidental death and
dismemberment insurance coverage (“AD&D”). This AD&D
policy (“the Policy”) was purchased through Hartford. Mr.
Papotto designated Appellee the beneficiary under the Policy.

       The Policy provides Hartford with “full discretion and
authority to determine eligibility for benefits and to construe
and interpret all terms and provisions of [t]he Policy.” (JA
129.) Under the terms of the Policy, benefits are payable
when Mr. Papotto “sustain[s] an Injury that results in [a loss
— dismemberment or death —] within 365 days of the date




                              4
of accident.” (JA 124.) The Policy states that losses caused
or contributed to by an “Injury sustained while Intoxicated”
are excluded. (JA 127.) The Policy defines “Intoxicated” as
when the insured’s “blood alcohol content” or “the results of
other means of testing blood alcohol level . . . meet or exceed
the legal presumption of intoxication, or under the influence,
under the law of the state where the accident occurred.” (JA
127.) Appellant contends that this provision is a “status-
based exclusion,” whereby coverage is denied simply by the
status of the insured, and does not include any element of
causation. (Appellant Br. 6.)

B.     Procedural History

       On August 18, 2009, Appellee filed a claim with
Hartford for the AD&D benefits. On October 26, 2009,
Hartford denied the claim because the evidence showed that
Mr. Papotto was intoxicated at the time of his death. On
December 21, 2009, Appellee appealed Hartford’s denial to
the Plan Administrator. Appellee argued that: (1) Hartford
could not rely on the results of the toxicology screen to prove
that Mr. Papotto was intoxicated at the time of death (but
offered no evidence to show the results of the screen were
inaccurate or unreliable); (2) Hartford could not apply the
New Jersey standard for intoxication because Mr. Papotto
was not operating a motor vehicle at the time of his death;
and (3) the Policy’s intoxication exclusion must be read to
require a causal connection between the intoxication and the
loss in order to bar coverage. On January 19, 2010, the Plan
Administrator upheld Hartford’s decision to deny the AD&D
benefits.

       On September 15, 2010, Appellee filed a complaint
against Hartford in the District Court for the District of New




                              5
Jersey pursuant to the Employee Retirement Income Security
Act of 1974 (“ERISA”), challenging the Plan Administrator’s
findings and renewing the three arguments that she raised in
her appeal to the Administrator. Both parties brought
motions for summary judgment.

        The District Court rejected Appellee’s first argument
and found that it was generally reasonable for an
administrator to rely on a toxicology report to establish
evidence of intoxication. The District Court also rejected
Appellee’s second argument and found that it was reasonable
for Hartford to rely on the New Jersey statute defining
intoxication. Thus, the District Court noted that the only
remaining issue in dispute was “the propriety of [Hartford’s]
construction of the Policy.” Papotto v. Hartford Life &
Accident Ins. Co., No. 10-4722, 2011 WL 6939331, at *1
(D.N.J. Dec. 30, 2011). The District Court agreed with
Appellee as to this issue, and found that Hartford’s
interpretation of the policy was unreasonable.1 The District
Court concluded that the intoxication exclusion provision
must be read to bar coverage only when intoxication caused
or contributed to the loss or death.

       The District Court thus denied both summary
judgment motions as premature, and remanded the case back
to the Plan Administrator for consideration of whether Mr.
Papotto’s intoxication caused or contributed to his death. Id.
In its order, the District Court also permitted the Plan
Administrator to re-open the record and consider additional

1
 The District Court noted that it made this finding in light of
Hartford’s inherent conflict of interest as administrator and
payor of claims.




                              6
evidence to determine causation. The District Court did not
enter judgment in favor of any party. A docket entry from
January 6, 2012 reads “***Civil Case Terminated. (Per
Chambers) . . . .” (JA 26.)

       Hartford timely appealed the District Court’s
determination that the intoxication exclusion provision only
precludes payment when the intoxication caused or
contributed to the death. Papotto cross-appealed, claiming
that the District Court erred by permitting the Plan
Administrator to re-open the record and consider new
evidence.

        After the filing of the notice of appeal, we sua sponte
raised a question about our appellate jurisdiction. The parties
submitted briefing on this issue, asserting that we have
jurisdiction over the District Court’s remand order pursuant to
the collateral order doctrine.

          II.    APPELLATE JURISDICTION

        Before we inquire into the merits of the issues on
appeal, we must address the question of our appellate
jurisdiction.2 See Elliot v. Archdiocese of New York, 682 F.3d
213, 219 (3d Cir. 2012) (“Our jurisdictional inquiry must
precede any discussion of the merits of the case for if a court
lacks jurisdiction and opines on a case over which it has no
authority, it goes ‘beyond the bounds of authorized judicial
action and thus offends fundamental principles of separation
of powers.’” (quoting Steel Co. v. Citizens for a Better Env’t,

2
  The District Court had jurisdiction pursuant to 28 U.S.C.
§ 1331 and 29 U.S.C. § 1132.




                              7
523 U.S. 83, 94 (1998))). Both parties have indicated their
consent to our appellate jurisdiction, but “it is well
established that we have an independent duty to satisfy
ourselves of our appellate jurisdiction regardless of the
parties’ positions.” Kreider Dairy Farms, Inc. v. Glickman,
190 F.3d 113, 118 (3d Cir. 1999); see also Arizonans for
Official English v. Arizona, 520 U.S. 43, 73 (1997) (“[E]very
federal appellate court has a special obligation to satisfy itself
. . . of its own jurisdiction . . . , even though the parties are
prepared to concede it.” (first alteration in original) (internal
quotation marks omitted)); In Re Resorts Int’l Inc., 372 F.3d
154, 161 (3d Cir. 2004) (“Subject matter jurisdiction cannot
be conferred by consent of the parties.” (internal quotation
marks omitted)).

        Our authority to determine the extent of our own
jurisdiction is plenary. United States v. Pelullo, 178 F.3d
196, 200 (3d Cir. 1999). “[I]f we determine that we do not
have jurisdiction over this appeal, our ‘only function
remaining [will be] that of announcing the fact and dismissing
the case.’” Elliott, 682 F.3d at 219 (second alteration in
original) (quoting Steel Co., 523 U.S. at 94).

        Federal      appellate   courts    have     jurisdiction
predominantly over appeals from “final decisions of the
district courts of the United States.” 28 U.S.C. § 1291. Thus,
in accordance with § 1291, “[w]e have jurisdiction to review
only those orders of the district courts that are considered
‘final.’” ADAPT of Phila. v. Phila. Hous. Auth., 417 F.3d
390, 394 (3d Cir. 2005). A final decision is one that “‘ends
the litigation on the merits and leaves nothing for the court to
do but execute the judgment.’” Harris v. Kellogg Brown &
Root Servs., Inc., 618 F.3d 398, 400 (3d Cir. 2010) (quoting
Catlin v. United States, 324 U.S. 229, 233 (1945)). Thus,




                                8
unless a statute specifically grants otherwise, appellate
jurisdiction is dependent on whether the district court’s
decision may be properly characterized as “final,” rendering it
subject to appeal. We refer to § 1291’s restriction on
appellate jurisdiction as the finality rule. See, e.g., Giles v.
Campbell, 698 F.3d 153, 157 (3d Cir. 2012).

        The finality rule is not inflexible, however. The
Supreme Court of the United States, recognizing that there
are some issues that are “too important to be denied review
and too independent of the cause itself to require that
appellate consideration be deferred until the whole case is
adjudicated,” created the collateral order doctrine. Cohen v.
Beneficial Indus. Loan Corp., 337 U.S. 541, 546 (1949). To
fall within the “‘small class’ of decisions excepted from the
final-judgment rule by Cohen, the order must conclusively
determine the disputed question, resolve an important issue
completely separate from the merits of the action, and be
effectively unreviewable on appeal from a final judgment.”
Coopers & Lybrand v. Livesay, 437 U.S. 463, 468 (1978).

A.     Finality Under § 1291

       Although both parties contend that we should examine
our jurisdiction under the collateral order doctrine, our first
inquiry is always whether an order is “final” under § 1291.
Whether a remand to an ERISA plan administrator is a final
decision and qualifies for review pursuant to § 1291 is a
matter of first impression for this Court. Many of our sister
courts have found remands to ERISA plan administrators
analogous to remands to administrative agencies and have
drawn from this jurisprudence to address questions of finality
in the ERISA context. See, e.g., Rekstad v. First Bank Sys.,
Inc., 238 F.3d 1259, 1262 (10th Cir. 2001); Petralia v. AT&T




                               9
Global Info. Solutions Co., 114 F.3d 352, 354 (1st Cir. 1997).
We follow suit and begin by exploring our jurisprudence on
appellate jurisdiction over remands to administrative
agencies.

1.    Remands to Administrative Agencies

       “The general principle enunciated by this [C]ourt is
that district court orders remanding cases to administrative
agencies are not final and appealable.” Bhd. of Maint. Way
Emps. v. Consol. Rail Corp., 864 F.2d 283, 285 (3d Cir.
1988) [hereinafter Brotherhood]. We have determined,
however, that a remand to an administrative agency may be
deemed final for purposes of § 1291 “when a [d]istrict [c]ourt
finally resolves an important legal issue in reviewing an
administrative agency action and denial of appellate review
before remand to the agency would foreclose appellate review
as a practical matter.” Kreider, 190 F.3d at 118. We distill a
three-pronged standard from this statement in Kreider;
accordingly, we may exercise appellate jurisdiction pursuant
to the finality rule over remands to administrative agencies
when: (1) the remand “finally resolves” an issue, (2) the legal
issue is “important,” and (3) denial of immediate review will
“foreclose appellate review” in the future.3 Notably, in
grappling with our jurisdiction over remands, we have

3
  Creating a test to ascertain our jurisdiction over remands is
not novel. See In re Owens Corning, 419 F.3d 195, 203 (3d
Cir. 2005) (laying out our four-factor test to evaluate whether
district court remands to bankruptcy court are final under
§ 1291).




                              10
consistently accorded significant weight to the third factor —
i.e., potential for evasion of future review. See AJA Assocs. v.
Army Corps of Eng’rs, 817 F.2d 1070, 1073 (3d Cir. 1987)
(finding jurisdiction over a remand requiring the
administrative agency to provide a procedural due process
hearing because the district court’s decision granting
applicants the right to a hearing could not receive later
appellate review); United Steelworkers of Am. Local 1913 v.
Union R.R. Co., 648 F.2d 905, 910 (3d Cir. 1981) (finding
jurisdiction over a remand order that required a reconstituted
administrative board to conduct an entirely new hearing
because the remand order essentially disposed of all previous
findings and orders and any new determinations would likely
be unreviewable).

        To be clear, we do not engage in this analysis to
determine if there is an exception to the finality rule; courts of
appeals do not have authority to create exceptions to
congressional limits on jurisdiction. See Hertz Corp. v.
Friend, 559 U.S. 77, 84 (2010) (“Congress . . . determine[s]
the scope of the federal courts’ jurisdiction.”); Kreider, 190
F.3d at 122-26 (“[T]he judiciary has no power to make
exceptions to the congressional determinations [of appellate
jurisdiction].”) (Sloviter, J., concurring). Contra id. at 120
(referring to the three-pronged standard as an “exception to
finality in agency proceedings”). Rather, this analysis reflects
a “practical construction of finality.” Id. at 125 (Sloviter, J.,
concurring); see also Mohawk Indus., Inc. v. Carpenter, 558
U.S. 100, 106 (2009) (“This Court . . . has long given § 1291
a practical rather than a technical construction.” (internal
quotation marks omitted)); Rekstad, 238 F.3d at 1262
(referring to the analysis of remands under § 1291 as the
“practical finality rule”); Petralia, 114 F.3d at 354 (referring




                               11
to the analysis of remands as a “corollary rule” to the finality
rule).4 Therefore, we utilize the Kreider test merely to

4
   Indeed, as the Supreme Court has recognized, even the
collateral order doctrine is “best understood not as an
exception to the final decision rule laid down by Congress in
§ 1291, but as a practical construction of it.” Will v. Hallock,
546 U.S. 345, 349 (2006) (internal quotation marks omitted).
We recognize that our jurisprudence on this issue has not
always been consistent. Compare, e.g., In re Grand Jury, 705
F.3d 133, 146 (3d Cir. 2012) (referring to the collateral order
doctrine as an “exception[] to the general rule of finality
under § 1291”), with Chehazeh v. Att’y Gen., 666 F.3d 118,
136 (3d Cir. 2012) (recognizing that the collateral order
doctrine is not an exception, but a practical construction of
the finality rule). Given the Supreme Court’s recent move
away from the term “exception,” compare Richardson-
Merrell, Inc. v. Koller, 472 U.S. 424, 430 (1985) (discussing
the “‘collateral order exception’ to the final judgment rule”),
with Hallock, 546 U.S. at 349, we decline to use this term
(“exception”) when referring to either the collateral order
doctrine or the Kreider test. Because our Constitution
establishes that Congress alone sets the jurisdictional
boundaries of the federal courts, Hertz, 559 U.S. at 84; Kline
v. Burke Constr. Co., 260 U.S. 226 233-34 (1922), “there can
be no judicially created ‘exception’” to these boundaries,
Kreider, 190 F.3d at 122 (Sloviter, J., concurring). At times,
Congress has expanded our appellate jurisdiction by statute.
See, e.g., 28 U.S.C. § 1292(a)(1); 28 U.S.C. § 1292(b); 28
U.S.C. § 1452. But the Supreme Court has clearly stated that
these Congressional statutory grants “by no means suggest[]
that [the courts] should now be more ready to make similar
judgments [on jurisdiction] for themselves.” Digital Equip.




                              12
evaluate whether a specific decision of the district court —
incorporated within a remand order — is indeed “final” for
purposes of § 1291. See Harris, 618 F.3d at 400 (“‘[T]here
are instances in which a final decision is not a final
judgment.’” (quoting Abney v. United States, 431 U.S. 651,
658 (1977))).

        Kreider aptly exemplifies our application of the three-
pronged test. In Kreider, a farmer (“Kreider”) applied to the
United States Department of Agriculture (“USDA”) for an
exemption to avoid paying certain fees related to his dairy
farm. 190 F.3d at 116. Kreider’s application was denied by
the market administrator. The decision was reversed by the
administrative law judge (“ALJ”), which was in turn reversed
by the judicial officer (“JO”). Kreider filed a complaint in
district court, which remanded the case for further evidentiary
findings (“first order”). On remand, the ALJ denied Kreider
exemption status once again, and Kreider appealed. The JO

Corp. v. Desktop Direct, Inc., 511 U.S. 863, 880 n.7 (1994).
We thus believe that the better interpretation of both the
Kreider test and the collateral order doctrine is that they are
tools to be used by courts in faithfully interpreting the finality
requirement of § 1291.

We also note that this view is consistent with our precedent
on remands to bankruptcy courts. See Owens, 419 F.3d at
203 (noting that the four-factor test for remands to bankruptcy
court is merely an application of “a broader concept of
finality”); Buncher Co. v. Official Comm. of Unsecured
Creditors of GenFarm Ltd. P’ship IV, 229 F.3d 245, 250 (3d
Cir. 2000) (noting that the four-factor test reflects “a relaxed
standard of finality”).




                               13
determined the appeal was untimely because it was mailed on
the date the appeal was due via Federal Express. Although
the applicable regulation required that an appeal is deemed to
be filed when it is postmarked, the JO determined here that
the term “postmarked” required a United States Postal
Service postmark, rather than the mark of Federal Express.
Id. at 117. Kreider returned to district court. Upon review,
the district court found that Kreider’s appeal was timely and
thus remanded for consideration on the merits (“second
order”).

       The USDA appealed to us, arguing that the district
court erred in finding Kreider’s appeal timely. On appeal, we
sua sponte raised the question of our jurisdiction. We found
no jurisdiction over the first order for consideration of
additional evidence because the first order “[did] not finally
resolve a particularly important legal issue, and, more
importantly, it [was] not an order that [would] evade appellate
review.” Id. at 120.

        By contrast, recognizing that questions regarding the
timeliness of an appeal directly implicated disputes over the
district court’s jurisdiction, we found jurisdiction over the
second order. We noted that the second order,

      resolves an issue of law that may evade review
      if immediate appeal is not permitted;     should
      Kreider receive the relief it seeks on remand, it
      is doubtful that the USDA would be able to
      appeal its own decision in order to raise the
      procedural issues decided by the District Court.

Id.




                              14
2.     Application

        We believe this test, applying a practical construction
of finality, is equally applicable in the ERISA context. As
jurisdictional questions under § 1291 “should be made on a
case-by-case basis,” Rekstad, 238 F.3d at 1263, we apply this
rule in light of the particular facts before us, bearing in mind
our jurisprudence discussed above.

       The remand order at issue here directed the Plan
Administrator to take two actions: (1) to consider additional
evidence, and (2) to read a causation requirement into the
intoxication exclusion provision and determine whether Mr.
Papotto’s intoxication caused or contributed to his death. In
looking only to the order for consideration of more evidence,
we easily determine that we lack appellate jurisdiction over
this portion of the remand.        As we have previously
determined, “orders directing remands to [administrative
agencies] to consider additional evidence [are] nonfinal.”
Brotherhood, 864 F.2d at 285. (internal quotation marks
omitted) (holding that a remand order to the railroad board for
consideration of more evidence relating to the termination of
employees was not final and appealable).

        Moreover, this portion of the remand order fails the
first of the Kreider prongs — it does not “finally resolve”
anything. We take guidance from a recent Fourth Circuit
case, which squarely addressed the same issue and held that a
remand order to an ERISA administrator for consideration of
more evidence was not final for purposes of § 1291 because it
resolved a purely procedural issue and did not address the
merits of the claim. Dickens v. Aetna Life Ins. Co., 677 F.3d
228, 231-32 (4th Cir. 2012). In the same vein, we now hold
that the first portion of the remand order requiring the




                              15
consideration of more evidence involves a strictly procedural
matter. There is no final resolution on the merits, the first of
the Kreider prongs is not met, and appellate jurisdiction does
not exist.5

       The second portion of the remand order — directing
the Plan Administrator to read a causation requirement into
the intoxication exclusion provision and determine whether
Mr. Papotto’s intoxication caused or contributed to his death
— is a more complicated matter.

a.     “Finally Resolves”

       We first ask whether the remand order of the District
Court “finally resolves” the underlying issue of this case. See
Kreider, 190 F.3d at 120. Other circuits have examined this
prong by asking a simple question: Does the remand order
make an ultimate determination as to eligibility, thus leaving

5
  Appellee argues that if we find jurisdiction over the remand
order regarding the intoxication exclusion provision, then the
portion of the remand order mandating consideration of more
evidence should be joined for judicial economy. We can find
no support for this proposition. Moreover, this suggestion
seems to run contrary to the Supreme Court’s caution that
judicial economy counsels against extending appellate
jurisdiction.     Accord Mohawk, 558 U.S. at 106-07
(recognizing that final-judgment rule prevents “piecemeal,
prejudgment appeals” that would “undermine[] efficient
judicial administration” (internal quotation marks omitted)).
However, because we will determine that we lack jurisdiction
over the remaining portion of the remand order, we need not
decide this issue.




                              16
the plan administrator with nothing left to do but issue an
order? See Gerhardt v. Liberty Life Assur. Co. of Boston, 574
F.3d 505, 508 (8th Cir. 2009) (explaining that a final order is
one that “leaves nothing for the [lower] court to do but
execute the judgment” (internal quotation marks omitted));
Rekstad, 238 F.3d at 1262 (finding remands final when the
district court “essentially instructs the agency to rule in favor
of the [one party]”).

        The Tenth Circuit addressed this very question in
Spradley v. Owens-Illinois Hourly Employees Welfare Benefit
Plan. 686 F.3d 1135, 1139-40 (10th Cir. 2012). In that case,
an employee filed suit following the denial of his benefits
under a permanent and total disability life insurance plan.
The district court reversed, finding that the employee was
entitled to benefits under the unambiguous language of the
Plan and remanded the case to the administrator for further
proceedings in light of the determination on eligibility. Id. at
1139. The Tenth Circuit held that when the district court
essentially instructs the administrator to rule in favor of the
plaintiff, the remand order is final and appellate jurisdiction is
appropriate. Specifically, the Tenth Circuit observed,

       [i]n this case, the district court held that
       Plaintiff was eligible for benefits under the
       plain language of the Plan, and the court’s order
       left no room for the Plan administrator to
       question this holding on remand. Further,
       [because] the terms of the Plan clearly define
       how much of a benefit an eligible employee in
       Plaintiff’s position should receive . . . , the
       district court’s order essentially left the Plan
       administrator with nothing to do on remand but
       award the requested benefits, a ministerial task




                               17
       involving no discretion         on    the   Plan
       administrator’s part.

Id. at 1140.

       The remand order here, unlike the one in Spradley,
requires further action by the Plan Administrator. Rather than
leaving it with “nothing to do,” the remand order instructs the
Plan Administrator to consider additional evidence and
engage in a fact-finding process to determine whether Mr.
Papotto’s intoxication caused or contributed to his death. The
determination of eligibility, therefore, has not been “finally
resolved.”6


6
   Appellant contends that we should not view the “finally
resolved” prong so stringently and that we should exercise
jurisdiction, not only when the remand order determines
eligibility, but also when its ruling significantly affects
eligibility — such as here where the District Court has
compelled the Plan Administrator to construe the plan in a
particular fashion. (See Appellant Br. 19.) In support,
Appellant urges us to follow the Ninth Circuit’s decision in
Hensley v. Northwest Permanente P.C. Retirement Plan &
Trust, 258 F.3d 986, 993 (9th Cir. 2001), overruled on other
grounds by Abatie v. Alta Health & Life Ins., 458 F.3d 955
(9th Cir. 2006). In Hensley, nurse practitioners and physician
assistants were denied benefits under pension plans because
the plan administrator determined that they were not
“employees” under the W-2 definition, and thus were
ineligible. The nurse practitioners and physician assistants
filed suit in district court. The district court remanded the
case to the plan administrator for a new determination as to
the plaintiffs’ eligibility for benefits under the common law




                              18
b.    Foreclosure of Future Appellate Review

       We next examine the third Kreider prong,7 i.e.,
whether the denial of immediate review will “foreclose
appellate review as a practical matter.” See Kreider, 190 F.3d
at 118, 120. Appellant insists that, if we do not entertain the

definition of “employee.” Upon review, the Ninth Circuit
found that it had jurisdiction under § 1291 because it was an
appeal from a decision “directly implicating fundamental
eligibility decisions under the Plan.” Id. at 993. Although we
accord respect to our sister court, we believe its decision in
Hensley runs contrary to the Supreme Court’s admonition that
finality precludes consideration of even a “fully consummated
decision[]” if it is only a “step[] towards final judgment.”
Behrens v. Pelletier, 516 U.S. 299, 305 (1996) (internal
quotation marks omitted).


7
  We have no doubt that the second Kreider prong —
importance — is met. Courts have ruled on both sides of the
question the District Court resolved here — whether
causation must be read into an exclusion provision. See, e.g.,
Rau v. Hartford Life & Accidental Ins. Co., No. 11-cv-01772,
2013 WL 1985305, at *5 (D. Conn. May 13, 2013)
(upholding the validity of a status-based intoxication
exclusion); Bickel v. Sunbelt Rentals, Inc., No. 09-2735, 2010
WL 3938348, at *4 (D. Md. Oct. 6, 2010) (holding that
“[a]dding a causation element to the exclusion would be an
impermissible modification [of] the Plan”).




                              19
remand order at this current junction, it may elude us forever.
Specifically, Appellant fears the following scenario: On
remand, the plan administrator examines the evidence and
determines that intoxication did not contribute to Mr.
Papotto’s death. The Plan Administrator will then order
payment of benefits to Appellee. And because an insurance
company has no vehicle under ERISA by which it may
challenge its own decision, Appellant will be unable to return
to our Court to challenge the District Court’s ruling and will
be forced to pay benefits.8



8
  Appellant’s fear is not unwarranted. Indeed, the Tenth
Circuit has acknowledged this very possibility and has held
that remand orders to ERISA plan administrators present
unique finality problems:

      [I]n the administrative agency context, if
      nowhere else . . . agencies may be barred from
      seeking district court (and thus circuit court)
      review of their own administrative decisions.
      Consequently, if a district court remands an issue
      to an administrative agency and essentially
      instructs the agency to rule in favor of the
      plaintiff, the agency may well be foreclosed
      from again appealing the district court’s
      determination at any later stage of the
      proceeding.

Rekstad, 238 F.3d at 1262 (internal quotation marks omitted).




                              20
        We agree that the Plan Administrator may decide in
Appellee’s favor on remand. We also agree that there is no
provision in the ERISA statute permitting an insurance
company to challenge the decision of its own plan
administrator in district court.9 We disagree, however, that if
these events transpire, Appellant will be left with no recourse
to appeal the District Court’s ruling on causation. As
explained below, because we believe the District Court only
“administratively closed” the case and has thus retained
jurisdiction over the matter, Appellant will be able to return to
District Court.

       Retention of jurisdiction through the administrative
closing of a case is an established practice in district courts
within our Circuit. Indeed, “[f]ederal courts have long
distinguished dismissals from administrative closings.”
Freeman v. Pittsburgh Glass Works, LLC, 709 F.3d 240, 246
(3d Cir. 2013). Dismissals end all proceedings, at which time
the district court relinquishes any jurisdiction over the matter.
See Green Tree Fin. Corp. v. Randolph, 531 U.S. 79, 86
(2000) (noting that the dismissal “plainly disposed of the
entire case on the merits and left no part of it pending before
the court”). By contrast, administrative closings do not end
the proceeding. Rather, they are a practical tool used by
courts to “prune . . . overgrown dockets” and are “particularly
useful in circumstances in which a case, though not dead, is
9
  Section 502(a)(3) of ERISA only permits “a participant,
beneficiary, or fiduciary” to bring a civil suit seeking
enforcement of an ERISA plan; it does not permit an
insurance company to bring a direct challenge in federal court
to challenge a plan administrator’s decision. See 29 U.S.C.
§ 1132(a)(3).




                               21
likely to remain moribund for an appreciable period of time.”
Freeman, 709 F.3d at 247 (internal quotation marks omitted);
see also Lehman v. Revolution Portfolio, LLC, 166 F.3d 389,
392 (1st Cir. 1999) (“Administrative closings comprise a
familiar, albeit essentially ad hoc, way in which courts
remove cases from their active files without making any final
adjudication.”). Most importantly, district courts retain
jurisdiction over administratively closed cases. This means
that a court may reopen the case — either on its own or at the
request of a party — at any time. Freeman, 709 F.3d at 247.

        In this case, it is clear that the District Court only
administratively closed, and thus has retained jurisdiction
over, the proceedings below. On December 30, 2011, the
order of the District Court remanding the case to the Plan
Administrator for further evaluation was entered. On January
6, 2012, the clerk entered “***Civil Case Terminated” on the
docket. (JA 26.) True, the District Court used the term
“terminated.” But we must focus on the substance of the
order, not the label. Significantly, the District Court never
mentioned dismissal; moreover, the substance of the remand,
requiring further fact-finding that may be reviewed at a later
date, does not suggest permanence. The District Court did
not “disassociate itself from [the] case;” it merely put its
involvement on hold. Swint v. Chambers Cnty. Comm’n, 514
U.S. 35, 42 (1995). We therefore conclude that the District
Court’s docket entry terminating the case was an
administrative closing that has not deprived the District Court
of jurisdiction and that either party may, at any time, move to
re-open proceedings and seek our review.

      We note that our analysis of the posture of the District
Court proceedings is in harmony with that of our sister courts.
The First Circuit, in adopting a synonymous view, explained,




                              22
       [o]rdinarily implicit in a district court’s order of
       remand to a plan fiduciary is an understanding
       that after a new decision by the plan fiduciary, a
       party seeking judicial review in the district court
       may do so by a timely motion filed in the same
       civil action, and is not required to commence a
       new civil action.               To avoid any
       misunderstanding that might otherwise occur, we
       state that we interpret the order of the district
       court in this case as having retained jurisdiction,
       in this sense, to hear and decide any timely
       motion for judicial review filed after further
       proceedings before the plan fiduciary. This is so
       regardless of whether the case is formally held
       open or instead administratively closed on the
       district court docket in the meantime.

Petralia, 114 F.3d at 355; see also Young v. Prudential Ins.
Co. of Am., 671 F.3d 1213, 1214-16 (11th Cir. 2012) (finding
that the district court retained jurisdiction despite the fact that
it entered “[t]his case is closed” on its docket following a
remand order to an ERISA plan administrator); Bowers v.
Sheet Metal Workers’ Nat’l Pension Fund, 365 F.3d 535, 537
(6th Cir. 2004) (interpreting the district court’s remand order
as retaining jurisdiction and permitting “either party to
challenge the eligibility determination that the plan
administrator renders on remand”); cf. Rekstad, 238 F.3d at
1261-62 (assuming that the district court retained jurisdiction
over the remand order where the district court expressly
stated in its docket that the case file was “subject to a motion
to re-open”).




                                23
3.     Remand Order Is Not Final Under § 1291

       We conclude that the District Court’s remand order
directing the Plan Administrator to read causation into the
intoxication provision is not final. It has neither “finally
resolved” the issue of eligibility, nor will it evade future
appellate review. See Kreider, 190 F.3d at 120. As such, we
must “resist[] the temptation to abandon the deeply held
distaste for piecemeal litigation simply because we are
presented with a case whose immediate resolution would
clarify the law and terminate a drawn-out controversy.”
Brotherhood, 864 F.2d at 286 (internal quotation marks
omitted).

B.     Collateral Order Doctrine

        Having decided that the remand order is not a final
order under § 1291 because it is not a final resolution of
eligibility and will not forever evade our review, we next turn
to whether the collateral order doctrine vests us with
jurisdiction. Given our analysis above, the collateral order
doctrine offers the parties no solace. We may not hear this
matter.

       Under the three-pronged test of the collateral order
doctrine, an interim decision is appealable if it: “(1)
conclusively determines the disputed question, (2) resolves an
important issue completely separate from the merits of the
action, and (3) is effectively unreviewable on appeal from a
final judgment.” Sell v. United States, 539 U.S. 166, 176
(2003) (alterations omitted) (internal quotation marks
omitted); see also Praxis Props., Inc. v. Colonial Sav. Bank,
947 F.2d 49, 54 (3d Cir. 1991). “The criteria are ‘stringent.’”
N.J., Dep’t of Treasury, Div. of Inv. v. Fuld, 604 F.3d 816,




                              24
819 (3d Cir. 2010) (quoting Digital Equip. Corp. v. Desktop
Direct, Inc., 511 U.S. 863, 868 (1994)).

        In light of our discussion above, the first and third
prongs of the collateral order doctrine are not satisfied. As to
the second prong, while the issue may be important, it is not
separate or collateral. The focus of the remand — i.e., how to
determine eligibility — directly implicates the heart of this
case — whether Mr. Papotto’s death is an eligible event for
distribution of benefits. Consequently, the interpretation of
the intoxication clause “touches on the merits” of the benefits
determination. Cipollone v. Liggett Grp., Inc., 785 F.2d
1108, 1117 (3d Cir. 1986); see also Cunningham v. Hamilton
Cnty., 527 U.S. 198, 206 (1999) (noting that the separateness
prong is only satisfied when the issue on appeal is
“completely divorced” from the merits of a case); Dickens,
677 F.3d at 233 (declining to find jurisdiction over a remand
order under the collateral order doctrine where the district
court instructed the plan administrator on the definition of
eligibility but left for the plan administrator to conduct a fact-
finding analysis as to whether that definition was met).
Because the remand order satisfies none of the three prongs,
we find the collateral order doctrine inapplicable.

                    III.   CONCLUSION

       The District Court’s remand order is not a final order
under § 1291. Nor is it appealable under the collateral order
doctrine. Therefore, we are bereft of jurisdiction and will
dismiss this appeal.




                               25